Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .


Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                              See MPEP § 606.01.
BENT FEMALE WIRE TERMINAL AND
CONNECTOR HOUSING SAID WIRE TERMINAL


Claim Rejections - 35 USC § 112, (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  It is not clear how two ratios can denote a range.  For examination purposes that portion of claim 6 will be interpreted as 1:1.8 [[to]] or 1.8:1.

Claim Rejections - 35 USC § 102 - § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Johannes et al. (US 6,997,750).


With respect to Claims 1-3; Johannes et al. discloses a female terminal 18, 80, comprising: a mating segment 39 having a mating axial direction; a circuit connecting segment 38 having a holding axial direction [Fig. 6]; and a bent segment [Fig. 4 - 40] connecting the mating segment 39 and the circuit connecting segment 38, the bent segment having a bent portion so that the mating axial direction is substantially not parallel to the holding axial direction [Col. 5, line 1],  a first plane portion [Fig. 4 -  at 44], having a non-zero length in the mating axial direction,  is between the bent portion and the mating segment 39, and a second plane portion [Fig. 4 -  at 18] having a non-zero length in the holding axial direction, is between the bent portion and the circuit connecting segment 38; wherein a whole from the bent portion to the mating segment 39 is the first plane portion, and a whole from the bent portion to the circuit connecting segment 38 is the second plane portion.
Although Johannes et al.  discloses some of the claimed attributes in alternate embodiments; one of ordinary skill in the art would be able to envisage the claimed configurations, which are obvious variants of that which is known as stated in the rejection herein.

With respect to Claims 4 and 5; Johannes et al. discloses the first plane portion [Fig. 4 -  at 44] has a first plane, and the second plane portion [Fig. 4 -  at 18] has a second plane, the mating axial direction [at 39] being parallel to the first plane, the holding axial direction [at 38] being parallel to the second plane [Fig. 12], and an angle existing between the first plane and the second plane, the angle is approximately 90 degrees [Col. 5, line 1].



[AltContent: textbox (SIDE WING STRUCTURE)]With respect to Claim 6; Johannes et al. [Fig. 12] shows a ratio of the length of the first plane portion in the mating axial direction to the length of the second plane portion in the holding axial direction is 1:1.8 [Illustrated Below].











With respect to Claim 7; Johannes et al. [Fig. 4] shows in a direction perpendicular to the mating axial direction and parallel to the first plane portion, a width of the bent segment [at 40] is greater than a width of the mating segment 39.

With respect to Claim 8; Johannes et al. shows a junction between the bent portion and the circuit connecting segment has a side wing structure [Illustrated Above].

With respect to Claim 9; Johannes et al. [Fig. 6] shows the circuit connecting segment has an accommodation channel [formed by 70], an inner side or an outer side of the accommodation channel having a concave-convex structure.


With respect to Claim 10; Johannes et al. [Fig. 8] shows the mating segment 39 has a pair of channels 42 substantially U-shaped in cross-section, the pair of channels together forming a passage,  each of the channels has a base wall [forming 46], and an upper side wall and a lower side wall extending from the base wall [Fig. 4 – cutaway view],  the lower side wall of each of the channels [at 44] is connected to the bent segment [Fig. 6].


    PNG
    media_image1.png
    494
    493
    media_image1.png
    Greyscale
[AltContent: textbox (MATING SEGMENT)][AltContent: textbox (CIRCUIT CONNECTING SEGMENT)][AltContent: textbox (SIDE WING STRUCTURE)]With respect to Claim 11; Johannes et al. [Fig. 12] shows a junction between the bent segment and the mating segment has a side wing structure [Illustrated Below], one side of the wing structure being connected to a base wall  [forming 46] of the mating segment, and the other side of the side wing structure being connected to the bent segment [at 44].









Independent Claim 12 differs only slightly from independent Claim 1 discussed above; wherein Johannes et al.  further discloses connector 10, comprising: an insulative housing 16; and a female terminal 18 disposed in the insulative housing [Fig. 3].


With respect to Claim 13; Johannes et al. shows an isolation plate 24 disposed in the insulative housing 22 and having a pressing sheet [Fig. 3 – at 38] protruding toward the bent segment [Fig. 2].

With respect to Claim 14; Johannes et al. [Fig. 2 - LHS]  shows a tail end of the isolation plate 24 has an end wall extending downward, a holding space [cut out] being formed between the end wall and the pressing sheet, the holding space accommodating a part [unmarked protrusion above reference numeral 34] of the insulative housing 22.

With respect to Claim 15; Johannes et al. shows a shape of one side of the pressing sheet [Fig. 3 – at 38] matches a bending shape of the bent segment of the female terminal [Fig. 2 – at 44].

The limitations of Claims 16-18 are addressed above in respective claims 2-4.
The limitations of Claims 19 and 20 are addressed above in respective claims 7 and 8.


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.




            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833